Title: Gideon Granger to Thomas Jefferson, 4 October 1810
From: Granger, Gideon
To: Jefferson, Thomas


          
            
              Dear Sir,
              General Post Office Octr 4. 1810
            
             I have been duly favoured with yours of the 20th Ulto. For several years I have been endeavouring to accommodate Lynchburg with two mails a week in some manner not incompatible to the first Sec. of the Post Office Act which compels me to regulate my expenditure by the product of the route. Under the law passed at the last Session I find on examination that I shall be enabled after the 1st April next to furnish the accommodation in the manner represented in the schedule below. It shall be done immediately so as to enable them to enjoy the benefit of the improvement while disposing of their present crops if the mail stage contractor will consent to an alteration.
            
              I am Sir with great Esteem & Respect Your Sincere friend
              
 G Granger
            
          
          
            
              
                
                }
                
 From Richmond by Powhatan ch, Cumberland ch, Floods, Lynchburg,
              
              
                
                Leave Richmond every Sat. at 4 AM &
              
              
                Stage
                Arrive at Lynchburg on Monday by 4 PM
              
              
                
                Leave Lynchburg every Tuesday at 8 AM &
              
              
                
                Arrive at Richmond on Thursday by 7 PM
              
            
            
            
              
                
                }
                
 
 
 From Richmond by Powhatan ch Cartersville New Canton Buckingham ch & Bent Creek to Lynchburg once a week.
              
              
                
                Leave Richmond every Tuesday at 3 PM. &
              
              
                Horse
                Arrive at Lynchburg on Friday by 3 PM.
              
              
                
                Leave Lynchburg every Saturday at 8 AM &
              
              
                
                Arrive at Richmond on Tuesday by 9 AM.
              
            
          
        